FILED IN
                                                                                              PD-1514-14
 COURT OF CRIMINAL APPEALS
                                                                            COURT OF CRIMINAL APPEALS
        June 24, 2015                                                                       AUSTIN, TEXAS
                                                                            Transmitted 6/23/2015 4:31:18 PM
    ABELACOSTA, CLERK                                                        Accepted 6/24/2015 10:18:49 AM
                                                                                             ABEL ACOSTA
                                      Cause No. PD-1514-14
                                                                                                   CLERK




                                Court of Criminal Appeals of Texas

of* • •                                Ronnie Leon Dabney,
                                            Appellant



                                           State of Texas,
                                              Appellee



                On Petition for Discretionary Review from the Court of Appeals,
                            Second District of Texas No. 02-12-00530-CR



                            State's Motion for Leave to File Reply Brief


                        Maureen Shelton                        John Gillespie
                Criminal District Attorney          First Asst. Criminal District Attorney
                 Wichita County, Texas                     Wichita County, Texas
                 State Bar No. 24076904                  State Bar No. 24083252
          Maureen.Shelton@co.wichita.tx.us           John Gillespie(5>co.wichita.tx.us

                                          900 Seventh Street
                                    Wichita Falls, Texas 76301
                                       (940) 766-8113 phone
                                         (940) 716-8530 fax
To the Honorable Justices of this Court:


          Pursuant to Rule 70.4 of the Texas Rules of Appellate Procedure, the

State asks for leave to file its Reply Brief.

      The State seeks to file a Reply Brief to address points addressed by

Appellant's brief including (1) that Appellant's sufficiency argument was not

preserved by a cross-petition nor addressed by the court of appeals, so it is

not properly before this Court; (2) to address Appellant's argument that the

form of the proceedings dictate the nature of the proceedings (i.e. Appellant's

claim that evidence offered in the State's case-in-chief cannot be rebuttal


evidence); (3) to address factual assertions by Appellant that are not

supported by the record; and (4) to fully address and respond to the

arguments addressed by Appellant (which are outlined in the State's Reply

Brief).

      Wherefore, the State of Texas prays this Court to allow the State to file

a reply brief in accordance with Tex. R. App. P. 70.4.

                                      Respectfully Submitted,

                                      /s/John R. Gillespie
                                      John R. Gillespie
                                      First Assistant District Attorney
                                      Wichita County, Texas
                                      900 7th Street Room 351
                                      Wichita Falls, Texas 76301
                                      (940) 766-8113 phone
                                      (940) 716-8530 fax
                                        State Bar No. 24010053
                                        John.Gillespie@co.wichita.tx.us


                                        Attorney for State of Texas

                           Certificate of Conference

      I certify that I attempted to contact Mark Barber by phone on June 23,

2015, to see if he was opposed or unopposed to this motion, but that he did

not return the call.


                                        /s/John Gillespie
                                        John Gillespie

                           Certificate of Compliance

      I certify that this document contains 160 words. The body text is in 14

point font.


                                        /s/John Gillespie
                                        John Gillespie

                                Certificate of Service


      I do certify that on June 23, 2015, a true and correct copy of the above

document has been electronically forwarded to Mark Barber, counsel for

Ronnie        Leon     Dabney     on   appeal,    via    electronic   service   to

mbarberlaw(5),aol.com, and to the State Prosecuting Attorney, Lisa McMinn,

at information(S)spa.texas.gov.

                                        /s/John Gillespie
                                        John Gillespie